Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION    
  
 	Claims 1-28 are allowed. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 12/11/2020.

Information Disclosure Statement
2.The information disclosure statement (IDS) submitted on 5/27/22, 5/2/22,3/29/22, 3/17/22,1/14/22, 10/19/21, 9/28/21, 8/19/21, 6/11/21, 6/3/21, 5/18/21, 5/6/21, 4/29/21, 4/22/21, 3/1/21, 2/4/21, 1/25/21, 12/14/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

3.    The applicant has submitted on 12/14/2020, 3 Information Disclosure Statements. One of them citing 351 documents. Among these 351 documents, there were documents with 105 pages. Such citation is clearly an undue burden upon the Office. Given the extreme volume of references cited and a lack of any statement regarding the relevance or whether references are merely cumulative, the references cited have not been considered, see MPEP 2004.13 and 68 F. Supp. 2d 508 (19), both cited bellow.

4.    MPEP 2004.13
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents, which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972),
aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

5.    68 F. Supp. 2d 508 (19)
Where, however, evidence is lacking that the prior art was intentionally buried among irrelevant or less relevant art, the absence of such intent precludes a finding of inequitable conduct. See Molins PLC, 48 F.3d 1172 (reversing district court and finding that no intent was proven where patentee disclosed references in reexamination proceedings and Examiner reviewed references); Litton Systems, Inc, v. Floneywell,

Inc., 1995 WL 366468 (C.D.Cal.1995) (no inequitable conduct proven based upon burying of references). Requiring a strong showing of intent before making a finding of inequitable conduct based upon a burying argument is consistent with the teaching that a patent lawyer “should be encourage to err on the side of inclusion, thereby providing as much prior art with an application as possible.” Litton Systems, 1995 WL 366468, *38 (C.D.Cal.1995).


     			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Danielsson (2013/0170498) para [0020] a dual redundant switched Ethernet network. HOLZAEPFEL (2011/0016362) para
[0008] time synchronization is described in the Standard IEEE-1588. [0044] the network is a switched Ethernet network, wherein the subscribers send and receive the messages using Ethernet protocols. Danielsson (2013/0138271), para [0084] the communication network be an Ethernet network, a switched Ethernet network arranged in broadcast mode. Para [0104] system nodes be synchronized in time using the IEEE 1588, standard for a precision clock synchronization protocol.
Williams (2011/0002429) para [0088] an Ethernet LAN, a single Virtual LAN (VLAN) contained in a switched Ethernet network supporting multiple logical Ethernet LANs, a routed IP multicast campus, a collection of unicast IEEE1588 slaves connected to a master via a network, possibly via IP routers, and/or a logical synchronization domain produced by mechanisms in the clock synchronization protocol, for example the IEEE1588 domain mechanism allows multiple synchronization domains to coexist on one LAN. Para [0090] multiple networks include multiple Internet Protocol (IP) subnets and be connected by IP routers with respect to FIG. 2. The master clock device distributes clock synchronization information throughout routed IP networks. Para [0097] a network device 20 acting as a local clock master in such a network 48 slave to a network device 20 acting as a local clock master in another network domain (e.g., via unicast, IEEE 1588 or NTP), a Global Positioning System (GPS) signal or other reference signal providing a shared clock course for all domains, or a synchronization server accessible via the network (e.g., via unicast IEEE 1588 or NTP).

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “ a reference timing source synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS) time; 15a controller clock synchronized with the reference timing source; and a remote unit clock synchronized with the controller clock, the controller and the remote unit being configured to transmit time stamp messages to synchronize the controller clock and the 20remote unit clock, wherein the controller and the remote unit are configured to transmit the time stamp messages by avoiding contention between time stamp transmissions and baseband data transmissions or between time stamp transmissions of different remote units to the controller”  with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. Accordingly, claims 2-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471